Case 1:19-cv-00060-PGG Document 5 Filed 01/07/19 Page 1 of 1

AO 399 (01/09) Waivcr ofthc Scrvicc ofSummons

 

UNITED STATES DISTRICT COURT
for the
Southern District of New York

PH|LL|P SULL|\/AN, JR.
P/ainir_'U-`
V.
S_LARBUCKS COFFEE COMPANY

Defena'an/

Civil Action No, 19-Cv-00060

WAIVER OF THE SERVICE OF SUMMONS

TOI ,CME_SQ ____ _ _ ___ ___
(Nmne of the plaintiff 's attorney ol' unrepresented plainliff)

 

l have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this Waiver form, and a prepaid means of returning one signed copy of the form to you_

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this casc.

l understand that I, or the entity l represent, will keep all defenses or objections to the lawsuit, the courts
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

   

60 days from 01/07/2()_19 7 ` ___, the date when this request was ent (or 90 s if it was sent outside the
United States). lfl fail to do so_ a defaultjudgment will be entered again '

Date: _ 91/07/201 9

s_TARBung_ coFFEE coMPAnY __

Prinled name of party waiving service of sulm)tons

New York, New York 10018-1405

 

A tlc/russ

_ _tss§_e@$_eyf§tth-Coms_ _ _ _
E-mai/ address

(_2_,1_2__)_2_1_§£2§1 _

Te/ephone number

 

Duty to Avoid Unnccessm'y Expenscs of Serving a Summons

Rule 4 ofthe Federal Rules ofCivil Procedure requires certain defendants to cooperate in saving unnecessary expenses ol`serving a summons
and complaint, A defendant who is located in the United States and who fails to return a signed waiver ol`service requested by a plaintil`l`located in
the United States will be required to pay thc expenses ofservicc, unless thc defendant shows good cause l"or the fallure.

“Good cause" does nor include a l)clict`that the lawsuit is groundless, or that it has been brought in an improper vcnue, or that the court has
no jurisdiction over this matter or over thc dcl`cndunt or thc dcl`cndunt‘s property.

ll`thc waiver is signed and relurned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or ol"servicc.

ll`you waive servicc, thcn you must, within the time specified on the waiver t`orm, serve an answer or a motion under Rule 12 on the plaintiff
and tile a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than ifa summons had been scrvcd.

